Citation Nr: 0002594	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  98-02 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the veteran's cause 
of death.  


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, attorney 
at law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1952 to July 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found no new and material evidence had been 
submitted with which to reopen the appellant's claim for 
service connection for the veteran's cause of death.  The 
appellant, the veteran's widow, filed a timely notice of 
disagreement, initiating this appeal.  A personal hearing 
before RO personnel was afforded her in April 1998.  She also 
requested, and was scheduled for, a personal hearing before 
the Board; however, prior to the scheduled hearing, the 
appellant submitted a September 1998 written statement 
waiving her Board hearing request.  This action is accepted 
by the Board as a valid waiver of a Board hearing under 
38 C.F.R. § 20.704(e) (1999), and a remand is not necessary 
at this time to afford the appellant a hearing.  



REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The appellant, the veteran's widow, seeks to reopen a 
previously denied claim for service connection for the 
veteran's cause of death.  In denying the request to reopen 
the service connection claim, the RO stated in the May 1998 
supplemental statement of the case that "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  This test was established by the U. S. 
Court of Appeals for Veterans Claims (Court) in the case of 
Colvin v. Derwinski [1 Vet. App. 171, 174 (1991)].  
Subsequent to the RO's most recent action in this claim, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the definition of "new and 
material evidence" as outlined in Colvin.  Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  The Federal Circuit 
concluded in Hodge that the Colvin test impermissibly ignored 
the definition of "material evidence" adopted by the VA in 
38 C.F.R. § 3.156 as a reasonable interpretation of an 
otherwise ambiguous statutory term and, without sufficient 
justification or explanation, rewrote the statute to 
incorporate an unduly burdensome definition of materiality.  
Hence, the Colvin test was removed for purposes of reopening 
claims for veterans' benefits.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

The current and sole standard for assessing new and material 
evidence is 38 C.F.R. § 3.156 (1999).  Procedural fairness 
requires that the case be reconsidered by the RO, as the 
agency of original jurisdiction, under the correct standard 
prior to any Board consideration of the claim.  Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

Through no fault of the RO, the applicable law has changed 
subsequent to the last review of the claim.  In light of the 
above, this claim is remanded for the following action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  If the RO deems 
any further development is necessary 
prior to adjudication of this claim, it 
should be accomplished at this time.  

2.  After completion of any necessary 
development, the RO should review the 
appellant's claim.  In so doing, the RO 
may use only the definition of new and 
material evidence as defined by 38 C.F.R. 
§ 3.156 (1999).  If the actions taken 
remain adverse to the appellant, she and 
her representative should be furnished 
with a supplemental statement of the 
case.  They should then be afforded a 
reasonable opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












